430 F.3d 1220
Mitchell Carlton SIMS, Petitioner-Appellant,v.Jill BROWN, Warden,* Respondent-Appellee.
No. 03-99007.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 9, 2005.
Filed September 21, 2005.
Amended December 8, 2005.

Trevor W. Morrison and John H. Blume, Cornell Law School, Ithaca, NY, for the petitioner-appellant.
David F. Glassman, Deputy Attorney General, Los Angeles, CA, for the respondent-appellee.
Appeal from the United States District Court for the Central District of California; George H. King, District Judge, Presiding. D.C. No. CV-95-05267-GHK.
Before B. FLETCHER, RYMER, and FISHER, Circuit Judges.

ORDER

1
The majority opinion filed September 21, 2005, is amended as follows:


2
Page 13519, line 6: delete sentence beginning with "Indeed, Sims submitted no evidence. . . ."


3
With this amendment, the majority of the panel votes to deny the petition for rehearing. Judges Rymer and Fisher vote to deny the petition for rehearing en banc. Judge B. Fletcher would grant the panel rehearing and recommends en banc rehearing.


4
The full court has been advised of the petition for rehearing en banc, and no judge of the court has requested on whether to rehear the matter en banc. Fed. R.App. P. 35.


5
The petition for rehearing and petition for rehearing en banc are DENIED.



Notes:


*
 Jill Brown is substituted for her predecessor, Jeanne Woodford, pursuant to Fed. R. App. P. 43(c)(2)